DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants after final response received on January 29, 2022 is entered into the file. Currently, claims 1, 7, 8 are amended; claims 2-4 are cancelled; resulting in claims 1 and 5-8 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 5, 6, 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the amendments made in the response filed January 29, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.

The instant invention is directed to a pharmaceutical container label to be adhered to an outer circumferential surface of a pharmaceutical container having translucency, as detailed by independent claim 1, including the following combination of features:
a lower-layer label having light blocking property that is able to be adhered to the outer circumferential surface of the pharmaceutical container by a lower-layer adhesive layer formed on a back surface of the lower-layer label that will face the outer circumferential surface of the pharmaceutical container;
an upper-layer label that is adhered to a surface of the lower-layer label by an upper-layer adhesive layer formed on a back surface of the upper-layer label that faces the surface of the lower-layer label;
the back surface of the lower-layer label further includes an adhesive-force reduced region which has been subjected to a predetermined adhesive force reduction process that reduces or eliminates the adhesive force of the lower-layer label adhesive layer;
the lower-layer label has a cut line which surrounds an outer periphery of the adhesive force-reduced region;
the upper-layer label has a band shape including a central portion and two opposing end portions that are integrally formed, wherein the central portion is 
the upper-layer label adhesive layer is formed on at least the back surface of the one end portion of the opposing end portions and on the back surface of the central portion;
wherein in the upper-layer label, the central portion is integrated with the portion of the lower-layer label surrounded by the cut line in a state where the one end portion is adhered to the surface of the lower-layer label and is not peeled off, and the central portion is configured so that the portion of the lower-layer label surrounded by the cut lines can be separated from remaining portions of the lower-layer label along the cut line. 

Ramming (US 2021/0234481) is viewed as being the closest prior art to the claimed invention. Ramming teaches a multiple ply label comprising a bottom ply (48; lower-layer label) and a top ply (44; upper-layer label) used in packaging having indicia in the form of a combination shipping and return label, however the label could include alternative indicia for other suitable uses of the label (Figures 4, 5, 6; [0040-0083]). Ramming teaches that the multiple ply label comprises die-cuts or perforations so that a central portion of the label can be removed to expose a portion of the object to which the label is adhered, while a border portion remains adhered to the object as shown in Figure 6. The bottom ply (48; lower-layer label) and a top ply (44; upper-layer label) are 
Ramming does not teach the combination of features now required by independent claim 1, specifically, the reference does not teach features c through g detailed above, nor would it have been obvious to modify the reference to meet the newly added amendments of independent claim 1. For example, Ramming teaches in all the embodiments that the central portion is removable from the border in all the layers of the label, and there is no motivation or suggestions to modify Ramming such that the top ply is integrally formed with the border section. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785


/LAURA C POWERS/Primary Examiner, Art Unit 1785